[Cite as State ex rel. Long v. Turner, 2021-Ohio-470.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE EX REL. STEPHEN LONG,

        RELATOR-APPELLEE,                                CASE NO. 9-20-17

        v.

NEIL TURNER, WARDEN/
MANAGER OFFICER,                                         OPINION

        RESPONDENT-APPELLANT.




                  Appeal from Marion County Common Pleas Court
                            Trial Court No. 2019 CV 0680

                       Judgment Reversed and Cause Remanded

                           Date of Decision: February 22, 2021




APPEARANCES:

        Michael P. Quinlan for Appellant

        Patrick T. Clark for Appellee

        Thomas E. Madden urging reversal for amicus curiae Ohio Dept. of
Rehab. & Corr.
Case No. 9-20-17



ZIMMERMAN, J.

         {¶1} Respondent-appellant, Neil Turner (“Turner”), Warden at North

Central Correctional Complex (“NCCC”), appeals the May 7, 2020 judgment

entries of the Marion County Court of Common Pleas granting Relator-appellee,

Stephen Long’s (“Long”) motion for summary judgment and writ of mandamus and

denying Turner’s motion for summary judgment.1 For the reasons that follow, we

reverse.

         {¶2} This case stems from the garnishment of Long’s funds located in an

inmate account for a debt arising out of a judgment ordering Long to pay court costs

in two criminal cases from Wood County Common Pleas Court.

         {¶3} On October 24, 2019, Long filed a petition for a writ of mandamus

against Turner commanding that NCCC cease seizing exempted funds from his

inmate account and pay him damages. (Doc. No. 1). Turner filed a response to the

writ that same day. (Doc. No. 2).

         {¶4} On December 6, 2019, Long filed a motion for summary judgment in

the trial court. (Doc. No. 6). Turner filed his memorandum in opposition to Long’s

motion and a cross-motion for summary judgment on February 4, 2020. (Doc. No.

10). Long filed memorandums in opposition to Turner’s motion for summary


1
 At all times relevant to this proceeding and based on our review of the record, Long is an inmate incarcerated
at NCCC.

                                                     -2-
Case No. 9-20-17


judgment on February 11 and March 25, 2020. (Doc. Nos. 12, 16). On May 7,

2020, the trial court granted Long’s motion for summary judgment, issued a writ of

mandamus (against Turner) and denied Turner’s motion for summary judgment.

(Doc. No. 17, 18, 19).

        {¶5} Turner filed its notice of appeal on June 8, 2020 and raises two

assignments of error for our review, which we will address together.2 (Doc. No.

22).

                                   Assignment of Error No. I

        The trial court erred in determining that NCCC, as operated by
        MTC, is an “other person” under R.C. 2329.66(A)(3), permitting
        Appellee Long to claim a $400 exemption, rather than the $25
        exemption under OAC 5120-5-03(D) and (E).

                                  Assignment of Error No. II

        The trial court erred in finding that OAC 5120-5-03(D) and (E)
        conflict with R.C. 5120.133.

        {¶6} In its assignments of error, Turner argues that the trial court erred by

granting Long’s motion for summary judgment.

                                        Standard of Review




2
 Amicus curiae Annette Chambers-Smith, Director of the Ohio Department of Rehabilitation and Correction
(“ODRC”) also filed a brief in this appeal. (See Case No. 9-20-17, JE, Aug. 4, 2020) (dismissing ODRC’s
notice of appeal filed on July 10, 2020, denying ODRC’s motion to intervene filed on July 15, 2020, and
granting leave to file a merit brief as amicus curiae pursuant to App.R. 17 in support of Turner’s appeal).

                                                   -3-
Case No. 9-20-17


       {¶7} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing Costner Consulting Co. v. U.S.

Bancorp, 195 Ohio App.3d 477, 2011-Ohio-3822, ¶ 10 (10th Dist.). Summary

judgment is proper where there is no genuine issue of material fact, the moving party

is entitled to judgment as a matter of law, and reasonable minds can reach but one

conclusion when viewing the evidence in favor of the non-moving party, and the

conclusion is adverse to the non-moving party. Civ.R. 56(C); State ex rel. Cassels

v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219 (1994).

                                      Analysis

       {¶8} Upon review of the record, we reverse the May 7, 2020 judgments of

the Marion County Court of Common Pleas sua sponte without reaching the merits

of Turner’s appeal on the basis that Long failed to attach the necessary affidavits

under R.C. 2969.25 and 2969.26 to his original action. We conclude Long’s

mandamus action against Turner should have been dismissed by the trial court as a

result of Long’s failure to comply with the statutory requirements for an inmate civil

action as required by R.C. 2969.25 and 2969.26.           State ex rel. McGrath v.

McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, ¶ 2-3, citing R.C. 2969.25. See

Howard v. Management and Training Corporation, 3d Dist. Marion No. 9-19-40,

                                         -4-
Case No. 9-20-17


2019-Ohio-4408, ¶ 12, quoting State ex rel. Howard v. Turner, 156 Ohio St.3d 285,

2019-Ohio-759, at ¶ 6, citing R.C. 2969.26(A) and ¶ 14, quoting State ex rel. Hall

v. Mohr, 140 Ohio St.3d 297, 2014-Ohio-3735, ¶ 4, citing R.C. 2969.25(A).

       {¶9} Having found error herein in the particulars assigned and argued, we

reverse the judgment of the trial court and remand this matter for further proceedings

consistent with this opinion.

                                                            Judgment Reversed and
                                                                 Cause Remanded

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                         -5-